Lumpkin, J.
1. A mere statement entered on a bill of exceptions, and signed by counsel for plaintiff in error, to tbe effect that he has served a copy of the bill of exceptions andr certificate of the court on counsel for defendant in error, without any affidavit as to such service, is not sufficient, and the case brought up by such bill of exceptions will be dismissed on motion. Westfield v. Mayor etc. of Toccoa City, 80 Ga. 735 (6 S. E. 471).
2. Such an entry of service being insufficient, the want of proper service can not be cured by the filing of an affidavit in this court by the counsel who made the entry, to the effect that the statement therein contained was true. Brantley v. McArthur, 132 Ga. 459 (64 S. E. 326).

Writ of error dismissed.


All the Justices concur.